Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 9/8/2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 112(b) rejection and 35 USC 103 rejection of claims 1-8 have been withdrawn. 
Examiner acknowledges that claim 2 has been cancelled and its allowable limitations have been incorporated into independent claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-8 are allowed.
The most pertinent prior arts are Porenski and Sinha. In combination the prior arts teach the limitations of claim except for “compare a specific resonance waveform preset according to vibration characteristics of the content that contacts an interior of the solid-liquid separation column with the resonance waveform analyzed by the analysis unit and determine the solid-liquid distribution state of the content in the solid-liquid separation column.” As stated in the non-final office action there is no evidence within the prior arts that suggest that one of ordinary skill in the art would modify the signal processing steps of the prior arts to arrive at the claimed signal processing step for determining a solid-liquid distribution. For these reasons, the claimed invention is distinguishable from the prior arts and its now in a condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/            Primary Examiner, Art Unit 2863